DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the action filed on 6/16/2022, in which claims 1 – 20 are presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/29/2022 has been reviewed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant’s arguments see pages 2 - 3, filed on 6/16/2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method and non-transitory computer-readable media for querying hybrid format  and storage. The closest prior art Das (US 2016/0350371 A1) and Brodt (US 2018/0075085 A1) disclose similar features of querying hybrid format  and storage. However, Das (US 2016/0350371 A1) and Brodt (US 2018/0075085 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “determining a first actual improvement metric for the scan-based operation from the performing the scan-based operation on the first column within the first format data; based on the first actual improvement metric, determining to perform the scan- based operation within the second format data; based on determining to perform the scan-based operation within the second format data, continuing to perform the scan-based operation on the first column within the second format data” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 - 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/2/2022